Exhibit 99.1 Dear Shareholder Confidence among both corporate and leisure travelers has strengthened and performance across the hotel industry was healthy during the first half of 2014. Occupancy rates have reached prerecession peak levels in many domestic markets as demand for lodging continues to outpace the level of new hotel supply growth. Performance across the Apple REIT Ten, Inc. portfolio of hotels during the second quarter of this year continued to improve and the hotel industry outlook for the second half of 2014 and into 2015 remains positive. As of July 31, 2014, the Apple REIT Ten real estate portfolio included 49 Marriott®- and Hilton®-branded upscale extended-stay, select-service and full-service hotels, with an aggregate of 6,188 guestrooms, diversified across markets within 17 states. I am pleased to report that the Apple REIT Ten portfolio of hotels achieved a five percent increase in revenue per available room (RevPAR) during the second quarter of 2014 as compared to the same period last year. For the six-month period ending June 30, 2014, our hotels reported an average occupancy rate of 74 percent, an average daily rate (ADR) of $121 and RevPAR of $90 for the period owned by the Company. For the same six-month period of 2013, our hotels achieved an average occupancy rate of approximately 73 percent, ADR of $117 and RevPAR of $85. Apple REIT Ten strategically invested $100 million in Cripple Creek Energy, LLC, a company dedicated to the oil and gas business, in mid-2013. Under the terms of the agreement, Apple REIT Ten has a preferred interest in all of Cripple Creek Energy’s assets and is entitled to receive an annual return on the investment of 14 percent. Pursuant to its terms, the investment is expected to mature in June 2015. Adjusted funds from operations (AFFO) for the six-month period ending June 30, 2014 totaled $39.3 million, or $0.48 per share. AFFO for the same period of 2013 was $23.4 million, or $0.34 per share. Shareholder distributions were $0.4125 per share during the first six months of this year. The current annualized distribution rate is $0.825 per share. The Company closely monitors this annualized distribution rate, taking into account varying economic cycles and capital improvements, as well as current and projected hotel performance, and may make adjustments as needed, based on available cash resources. Due primarily to the impact of depreciation as well as the timing of acquisitions and fundraising, a portion of your 2014 distribution will be treated as a return of capital for tax purposes. Apple REIT Ten is purposely structured as a non-traded public REIT, a long-term commercial real estate investment option with annual dividend income. On July 31, 2014, the best-efforts offering for the Company concluded, with gross proceeds raised of approximately $1.05 billion. Due to the nature of our structure, our program is now closed to new investors. Apple REIT Ten has four hotels under contract that are currently under construction. The Company anticipates it will close on the acquisition of these properties over the next 12 to 18 months. Our team remains steadfast to our long-term shareholder objectives and as hotel industry fundamentals continue to strengthen, I am confident the Company is well positioned for future progress. As always, thank you for your investment in Apple REIT Ten. Sincerely, Glade M. Knight, Chairman and Chief Executive Officer STATEMENTS OF OPERATIONS (Unaudited) (In thousands except statistical data) Three months ended June 30, 2014 Three months ended June 30, 2013 Six months ended June 30, 2014 Six months ended June 30, 2013 REVENUES Room revenue $ Other revenue 4,855 Total revenue $ EXPENSES Direct operating expense $ Other hotel operating expenses General and administrative Depreciation Acquisition related costs 33 Investment income ) Interest expense Total expenses $ NET INCOME Net income $ Net income per share $ ADJUSTED FUNDS FROM OPERATIONS (A) Net income $ Depreciation of real estate owned Funds from operations (FFO) $ Acquisition related costs 33 Adjusted funds from operations (AFFO) $ FFO per share $ AFFO per share $ WEIGHTED-AVERAGE SHARES OUTSTANDING OPERATING STATISTICS Occupancy 79
